UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-34814 Capitol Federal Financial, Inc. (Exact name of registrant as specified in its charter) Maryland27-2631712 (State or other jurisdiction of incorporation(I.R.S. Employer or organization)Identification No.) 700 Kansas Avenue, Topeka, Kansas66603 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (785) 235-1341 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.Yes ¨No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerþSmaller Reporting Company¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of August 16, 2010, there wereno shares of $0.01 par value Capitol Federal Financial, Inc.Common Stock outstanding. Explanatory Note: Capitol Federal Financial, Inc., a Maryland corporation (the “Registrant”), was organized to facilitate the “second-step” conversion of Capitol Federal Savings Bank (the “Bank”) from the mutual holding company structure to the stock holding company structure (the “Conversion”).The Conversion is expected to be consummated in the fourth quarter of fiscal year 2010, at which time the Registrant will become the holding company for the Bank and will own all of the issued and outstanding shares of the Bank’s common stock.As part of the Conversion, shares of the Registrant’s common stock will be issued and sold in an offering to certain depositors of the Bank and others and will also be issued in exchange for the currently issued and outstanding shares of Capitol Federal Financial, a federal corporation, the current mid-tier holding company for the Bank (“CFF”) held by persons other than Capitol Federal Savings Bank MHC (“MHC”).The Registrant filed a registration statement on Form S-1 (File No. 333-166578) with the Securities and Exchange Commission (the “SEC”) on May 6, 2010, which was declared effective by the SEC on July 9, 2010.The Conversion and related offering were conditionally approved by the Office of Thrift Supervision on July 9, 2010. Completion of the Conversion and related offering is subject to, among other things, the receipt of final regulatory approvals and approval by CFF’s shareholders and the members of Capitol Federal Savings Bank MHC. The information in this Form 10-Q is for CFF; certain information contained within may not be relevant for the Registrant.Separate financial statements for the Registrant have not been included in this report because the Registrant, which has not issued any shares and has engaged only in organizational activities to date, has no significant assets, contingent or other liabilities, equity, revenues or expenses. On July 8, 2010, the Registrant was capitalized with $1 thousand. PART I FINANCIAL INFORMATION Page Number Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2010 and September 30, 2009 3 Consolidated Statements of Income for the three and nine months ended June 30, 2010 and June 30, 2009 4 Consolidated Statement of Stockholders’ Equity for the nine months ended June 30, 2010 5 Consolidated Statements of Cash Flows for the nine months ended June 30, 2010 and June 30, 2009 6 Notes to Consolidated Interim Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosure about Market Risk 70 Item 4.Controls and Procedures 75 PART II OTHER INFORMATION Item 1.Legal Proceedings 75 Item 1A. Risk Factors 76 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 81 Item 3.Defaults Upon Senior Securities 81 Item 4.(Removed and Reserved) 81 Item 5.Other Information 81 Item 6.Exhibits 81 Signature Page 82 INDEX TO EXHIBITS 83 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements CAPITOL FEDERAL FINANCIAL AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands except per share data and amounts) June 30, September 30, ASSETS: (Unaudited) Cash and cash equivalents (includes interest-earning deposits of $64,070 and $32,319) $ $ Investment securities: Available-for-sale (“AFS”) at estimated fair value (amortized cost of $56,735 and $235,185) Held-to-maturity (“HTM”) at amortized cost (estimated fair value of $1,152,442 and $248,929) Mortgage-backed securities (“MBS”): AFS, at estimated fair value (amortized cost of $1,048,106 and $1,334,357) HTM, at amortized cost (estimated fair value of $542,761 and $627,829) Loans receivable, net (of allowance for loan losses (“ALLL”) of $15,677 and $10,150) Bank-owned life insurance (“BOLI”) Capital stock of Federal Home Loan Bank (“FHLB”), at cost Accrued interest receivable Premises and equipment, net Real estate owned (“REO”), net Prepaid federal insurance premium Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Advances from FHLB Other borrowings, net Advance payments by borrowers for taxes and insurance Income taxes payable Deferred income tax liabilities, net Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock ($0.01 par value) 50,000,000 shares authorized; none issued Common stock ($0.01 par value) 450,000,000 shares authorized, 91,512,287 shares issued; 73,990,978 and 74,099,355 shares outstanding as of June 30, 2010 and September 30, 2009, respectively Additional paid-in capital Unearned compensation, Employee Stock Ownership Plan (“ESOP”) ) ) Unearned compensation, Recognition and Retention Plan (“RRP”) ) ) Retained earnings Accumulated other comprehensive income, net of tax Less shares held in treasury (17,521,309 and 17,412,932 shares as of June 30, 2010 and September 30, 2009, respectively, at cost) ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars and share counts in thousands except per share data) For the Three Months Ended For the Nine Months Ended June 30, June 30, INTEREST AND DIVIDEND INCOME: Loans receivable $ MBS Investment securities Capital stock of FHLB Cash and cash equivalents 61 50 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST AND DIVIDEND INCOME PROVISION FOR LOAN LOSSES NET INTEREST AND DIVIDEND INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Retail fees and charges Insurance commissions Loan fees Income from BOLI Gain on securities, net Gain on loans receivable, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Advertising and promotional Deposit and loan transaction costs Regulatory and outside services Postage and office supplies Other expenses, net Total other expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per public share $ Basic weighted average common shares Diluted weighted average common shares See accompanying notes to consolidated financial statements. 4 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Accumulated Additional Unearned Unearned Other Total Common Paid-In Compensation Compensation Retained Comprehensive Treasury Stockholders' Stock Capital ESOP RRP Earnings Income Stock Equity Balance at October 1, 2009 $ $ $ ) $ ) $ $ $ ) $ Comprehensive income: Net income Other comprehensive income: Changes in unrealized gain/losses on securities AFS, net of deferred income taxes of $1,559 Total comprehensive income ESOP activity, net RRP activity, net ) 47 6 Stock based compensation - stock options and RRP Acquisition of treasury stock ) ) Stock options exercised Dividends on common stock to stockholders $1.79 per public share ) ) Balance at June 30, 2010 $ $ $ ) $ ) $ $ $ ) $ See accompanying notes to consolidated financial statements. 5 CAPITOL FEDERAL FINANCIAL AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: FHLB stock dividends ) ) Provision for loan losses Originations of loans receivable held-for-sale ("LHFS") ) ) Proceeds from sales of LHFS Amortization and accretion of premiums and discounts on MBS and investment securities Depreciation and amortization of premises and equipment Amortization of deferred amounts related to FHLB advances, net Common stock committed to be released for allocation - ESOP Stock based compensation - stock options and RRP Gain on the sale of trading securities received in the loan swap transaction ) Changes in: Prepaid federal insurance premium ) Accrued interest receivable Other assets, net ) Income taxes payable/receivable ) Accounts payable and accrued expenses ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of trading securities received in the loan swap transaction Proceeds from maturities or calls of investment securities AFS Purchases of investment securities AFS ) Proceeds from maturities or calls of investment securities HTM Purchases of investment securities HTM ) ) Principal collected on MBS AFS Purchases of MBS AFS ) Principal collected on MBS HTM Purchases of MBS HTM ) ) Proceeds from the redemption of capital stock of FHLB Purchases of capital stock of FHLB ) Loan originations, net of principal collected ) Loan purchases, net of principal collected ) Net deferred fee activity Purchases of premises and equipment ) ) Proceeds from sales of REO Net cash used ininvesting activities ) ) (Continued) 6 For the Nine Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid ) ) Deposits, net of withdrawals Proceeds from advances/line of credit from FHLB Repayments on advances/line of credit from FHLB ) ) Deferred FHLB prepayment penalty ) ) Change in advance payments by borrowers for taxes andinsurance ) ) Acquisitions of treasury stock ) ) Stock options exercised Excess tax benefits from stock options 88 Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Income tax payments $ $ Interest payments, net of interest credited to deposits $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Loans transferred to REO $ $ Transfer of loans receivable to LHFS, net $ $ Swap of loans for trading securities $ $ (Concluded) See accompanying notes to consolidated financial statements. 7 Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Financial Statement Presentation The accompanying consolidated financial statements of Capitol Federal Financial and subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009, filed with the Securities and Exchange Commission (“SEC”).Interim results are not necessarily indicative of results for a full year.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting periods.Significant estimates include the ALLL, other-than-temporary declines in the fair value of securities, and fair value measurements. Actual results could differ from those estimates.See “Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations - Critical Accounting Policies.” The Board of Directors of Capitol Federal Savings Bank MHC (“MHC”), the Company and Capitol Federal Savings Bank (the “Bank”) adopted a Plan of Conversion and Reorganization (the “Plan”) on May 5, 2010. Pursuant to the Plan, MHC will convert from the mutual holding company form of organization to a stock form of organization. MHC will be merged into the Company, and MHC will no longer exist. Pursuant to the Plan, the Company, which owns 100% of the Bank, also will be succeeded by a new Maryland corporation, named Capitol Federal Financial, Inc. As part of the conversion, MHC’s ownership interest of the Company will be offered for sale in a public offering. The existing publicly held shares of the Company, which represents the remaining ownership interest in the Company, will be exchanged for new shares of common stock of Capitol Federal Financial, Inc., the new Maryland corporation. The exchange ratio will ensure that immediately after the conversion and public offering, the public stockholders of the Company will own the same aggregate percentage of Capitol Federal Financial, Inc. common stock that they owned of the Company common stock immediately prior to that time. When the conversion and public offering are completed, all of the outstanding capital stock of the Bank will be owned by Capitol Federal Financial, Inc. and all of the outstanding capital stock of Capitol Federal Financial, Inc. will be owned by the public.The conversion and reorganization is expected to be completed by the end of fiscal year 2010, subject to the receipt of final regulatory approvals and approval by the Company’s shareholders and the members of MHC. The Plan provides for the establishment, upon the completion of the reorganization, of special “liquidation accounts” at Capitol Federal Financial, Inc. and at the Bank for the benefit of certain depositors of the Bank in an amount equal to MHC’s ownership interest in the retained earnings of the Company as of the date of the latest balance sheet contained in the prospectus for the public offering. Following the completion of the reorganization, under the rules of the Office of Thrift Supervision (“OTS”), neither Capitol Federal Financial, Inc. nor the Bank, will be permitted to pay dividends on its capital stock to its stockholders, if stockholders’ equity would be reduced below the amount of its liquidation account. In addition, Capitol Federal Financial, Inc. intends to fund a $40.0 million cash contribution to the Bank’s charitable foundation in connection with the conversion. Direct costs of the conversion and public offering will be deferred and reduce the proceeds from the shares sold in the public offering.If the conversion and public offering are not completed, all costs will be charged to expense in the period in which the public offering is terminated.As of June 30, 2010, the Company had deferred $3.3 million in costs related to the offering. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, the Bank and Capitol Federal Financial, Inc.The Bank has a wholly-owned subsidiary, Capitol Funds, Inc.Capitol Funds, Inc. has a wholly-owned subsidiary, Capitol Federal Mortgage Reinsurance Company.All intercompany accounts and transactions have been eliminated. 2.Recent Accounting Pronouncements Effective October1, 2009, the Company adopted new authoritative accounting guidance under Accounting Standards Codification (“ASC”) 260, Earnings Per Share, which provides that unvested share-based payment awards containing nonforfeitable rights to dividends or dividend equivalents are participating securities and should be included in the computation of earnings per share (“EPS”) pursuant to the two-class method. The Company determined that its unvested RRP awards are participating securities.This new guidance requires retrospective adjustment to all prior-period EPS data presented. The Company has participating securities related to the Company’s stock incentive plans in the form of unvested restricted common shares. However, these participating securities do not have an impact on the Company’s EPS. 8 In June 2009, the Financial Accounting Standards Board (“FASB”)issued Statement of Financial Accounting Standards (“SFAS”) No. 166, Accounting for Transfers of Financial Assets an Amendment of FASB Statement No. 140.SFAS No. 166 was codified into ASC 860, Transfers of Servicing Assets by Accounting Standards Update (“ASU”)2009-16.The objective of SFAS No. 166 is to improve the relevance, representational faithfulness, and comparability of the information provided in the financial statements related to the transfer of financial assets; the effects of a transfer on the company’s financial position, financial performance and cash flows; and a transferor’s continuing involvement in transferred financial assets.SFAS No. 166 is effective for financial asset transfers occurring after the beginning of an entity’s first fiscal year that begins after November 15, 2009, which for the Company is October 1, 2010.Early adoption is prohibited.The Company has not yet completed its assessment of the impact of SFAS No. 166. In June 2009, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R).SFAS No. 167 was codified into ASC 810, Consolidation by ASU 2009-17.SFAS No. 167 does not change many of the key principles for determining whether an entity is a variable interest entity consistent with the ASC on “Consolidation.” SFAS No. 167 does amend many important provisions of the existing guidance on “Consolidation.”SFAS No. 167 is effective as of the beginning of the first fiscal year that begins after November 15, 2009, which for the Company is October 1, 2010.Early adoption is prohibited.The Company has not yet completed its assessment of the impact of SFAS No. 167. In January 2010, the FASB issued ASU 2010-06, Improving Disclosures About Fair Value Measurements, which amends ASC 820-10 to require new disclosures about transfers in and out of Level 1 and Level 2 fair value measurements and the roll forward of activity in Level 3 fair value measurements.ASU 2010-06 also clarifies existing disclosure requirements regarding the level of disaggregation of each class of assets and liabilities within a line item in the statement of financial condition and clarifies that a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the new disclosures about the roll forward of activity in Level 3 fair value measurements which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.Since the provisions of ASU 2010-06 are disclosure related, the Company’s adoption of this guidance did not have an impact on its financial condition or results of operations. In February 2010, the FASB issued ASU 2010-09, Amendments to Certain Recognition and Disclosure Requirements, which amends ASC 855, Subsequent Events to address implementation issues of ASC 855. ASU 2010-09 requires SEC filers to evaluate subsequent events through the date the financial statements are issued and exempts SEC filers from disclosing the date through which subsequent events have been evaluated. The ASU was effective immediately for the Company. Since the provisions of ASU 2010-09 are disclosure related, the Company’s adoption of this guidance did not have an impact on its financial condition or results of operations. 9 3.Earnings Per Share The Company accounts for the 3,024,574 shares acquired by its ESOP and the shares awarded pursuant to its RRP in accordance with ASC 260, which requires that unvested RRP awards that contain nonforfeitable rights to dividends be treated as participating securities in the computation of EPS pursuant to the two-class method. The two-class method is an earnings allocation that determines EPS for each class of common stock and participating security. Shares acquired by the ESOP are not considered in the basic average shares outstanding until the shares are committed for allocation or vested to an employee’s individual account. For the Three Months Ended For the Nine Months Ended June 30, June 30, (in thousands, except share and per share data) Net income (1) $ Average common shares outstanding Average committed ESOP shares outstanding Total basic average common shares outstanding Effect of dilutive RRP shares Effect of dilutive stock options Total diluted average common sharesoutstanding Net EPS: Basic $ Diluted $ Antidilutive stock options and RRP, excluded from the diluted average common shares outstanding calculation (1) Net income available to participating securities (unvested RRP shares) was inconsequential for the three and nine month periods ended June 30, 2010 and June 30, 2009. 10 4.Fair Value of Financial Instruments Fair Value Measurements - ASC 820, Fair Value Measurements and Disclosures, defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The Company uses fair value measurements to record fair value adjustments to certain assets and to determine fair value disclosures. The Company did not have any liabilities that were measured at fair value at June 30, 2010.The Company’s AFS securities are recorded at fair value on a recurring basis.Additionally, from time to time, the Company may be required to record at fair value other assets or liabilities on a non-recurring basis, such as REO and impaired loans. These non-recurring fair value adjustments involve the application of lower-of-cost-or-fair value accounting or write-downs of individual assets. In accordance with ASC 820, the Company groups its assets at fair value in three levels, based on the markets in which the assets are traded and the reliability of the assumptions used to determine fair value. These levels are: • Level 1 — Valuation is based upon quoted prices for identical instruments traded in active markets. • Level 2 — Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. • Level 3 — Valuation is generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect the Company’s own estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include the use of option pricing models, discounted cash flow models, and similar techniques. The results cannot be determined with precision and may not be realized in an actual sale or immediate settlement of the asset or liability. The Company bases its fair values on the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date.As required by ASC 820, the Company maximizes the use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. The following is a description of valuation methodologies used for assets measured at fair value on a recurring basis. AFS Securities The Company’s AFS securities portfolio is carried at estimated fair value, with any unrealized gains and losses, net of taxes, reported as accumulated other comprehensive income/loss in stockholders' equity.The Company’s major security types based on the nature and risks of the securities are included in the table below.The majority of the securities within the AFS portfolio are issued by U.S. government-sponsored enterprises (“GSEs”).The fair values for all AFS securities are based on quoted prices for similar securities.Various modeling techniques are used to determine pricing for the Company’s securities, including option pricing and discounted cash flow models. The inputs to these models may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers and reference data.The Company is responsible for the valuation process and as part of this process may use data from outside sources in establishing fair value. The Company performs due diligence to understand the inputs used or how the data was calculated or derived. The Company corroborates the reasonableness of the valuation process.There are some AFS securities in the AFS portfolio that have significant unobservable inputs requiring the independent pricing services to use some judgment in pricing the related securities.These AFS securities are classified as Level 3.All other AFS securities are classified as Level 2. 11 The following table provides the level of valuation assumption used to determine the carrying value of the Company’s assets measured at fair value on a recurring basis, which consists of AFS securities, at June 30, 2010. Quoted Prices Significant Significant in Active Markets Other Observable Unobservable Carrying for Identical Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3)(1) (Dollars in thousands) GSE debentures $ Municipal bonds Trust preferred securities MBS $ The Company’s Level 3 AFS securities have had no activity since September 30, 2009, except for reductions in net unrealized losses recognized in other comprehensive income.Reductions of net unrealized losses included in other comprehensive income for the three and nine months ended June 30, 2010 was $65 thousand and $674 thousand, respectively. The following is a description of valuation methodologies used for significant assets measured at fair value on a non-recurring basis. Loans Receivable Loans which meet certain criteria are evaluated individually for impairment. A loan is considered impaired when, based upon current information and events, it is probable the Bank will be unable to collect all amounts due, including principal and interest, according to the contractual terms of the loan agreement.Impaired loans at June 30, 2010 were $53.9 million. Substantially all of the Bank’s impaired loans at June 30, 2010 were secured by residential real estate.These impaired loans are individually assessed to ensure that the carrying value of the loan is not in excess of the fair value of the collateral, less estimated selling costs. Fair value is estimated through current appraisals, automated valuation models (“AVMs”), broker price opinions (“BPOs”) or listing prices.Fair values may be adjusted by management to reflect current economic and market conditions and, as such, are classified as Level 3. Based on this evaluation, the Company maintained an ALLL of $4.9 million at June 30, 2010 for such impaired loans. REO REO represents real estate acquired as a result of foreclosure or by deed in lieu of foreclosure and is carried at lower of cost or fair value.Fair value is estimated through current appraisals, AVMs, BPOs, or listing prices.As these properties are actively marketed, estimated fair values may be adjusted by management to reflect current economic and market conditions and, as such, are classified as Level 3.The fair value of REO at June 30, 2010 was $7.2 million. During the three and nine months ended June 30, 2010, charge-offs to the ALLL related to loans that were transferred to REO were $493 thousand and $1.1 million, respectively. Write downs related to REO that were charged to other expense were $163 thousand and $508 thousand for the three and nine months ended June 30, 2010. The following table provides the level of valuation assumption used to determine the carrying value of the Company’s assets measured at fair value on a non-recurring basis at June 30, 2010. Quoted Prices Significant Significant in Active Markets Other Observable Unobservable Carrying for Identical Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3) (Dollars in thousands) Impaired loans $ REO $ 12 Fair Value Disclosures The Company determined estimated fair value amounts using available market information and a selection from a variety of valuation methodologies. However, considerable judgment is required to interpret market data to develop the estimates of fair value. Accordingly, the estimates presented are not necessarily indicative of the amount the Company could realize in a current market exchange. The use of different market assumptions and estimation methodologies may have a material effect on the estimated fair value amounts.The fair value estimates presented herein are based on pertinent information available to management as of June 30, 2010 and September 30, 2009. Although management is not aware of any factors that would significantly affect the estimated fair value amounts, such amounts have not been comprehensively revalued for purposes of these financial statements since those dates. The estimated fair values of the Company’s financial instruments as of June 30, 2010 and September 30, 2009 are as follows. At At June 30, 2010 September 30, 2009 Estimated Estimated Carrying Fair Carrying Fair Amount Value Amount Value (Dollars in thousands) Financial assets: Cash and cash equivalents $ Investment securities: AFS HTM MBS: AFS HTM Loans receivable BOLI Capital stock of FHLB Financial liabilities: Deposits Advances from FHLB Other borrowings 13 The following methods and assumptions were used to estimate the fair value of the financial instruments: Cash and Cash Equivalents - The carrying amounts of cash and cash equivalents are considered to approximate their fair value due to the nature of the financial asset. Investment Securities and MBS - Estimated fair values of securities are based on one of three methods:1) quoted market prices where available, 2) quoted market prices for similar instruments if quoted market prices are not available, 3) unobservable data that represents the Bank’s assumptions about items that market participants would consider in determining fair value where no market data is available.AFS securities are carried at estimated fair value.HTM securities are carried at amortized cost. Loans Receivable - Fair values are estimated for portfolios with similar financial characteristics.Loans are segregated by type, such as one- to four-family residential mortgages, multi-family residential mortgages, nonresidential and installment loans.Each loan category is further segmented into fixed and adjustable interest rate categories.Market pricing sources are used to approximate the estimated fair value of fixed- and adjustable-rate one- to four-family residential mortgages.For all other loan categories, future cash flows are discounted using the LIBOR curve plus a margin at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturity. BOLI-The carrying value of BOLI is considered to approximate its fair value due to the nature of the financial asset. Capital Stock of FHLB - The carrying value of FHLB stock equals cost.The fair value is based on redemption at par value. Deposits - The estimated fair value of demand deposits, savings and money market accounts is the amount payable on demand at the reporting date. The estimated fair value of fixed-maturity certificates of deposit is estimated by discounting the future cash flows using a margin to the LIBOR curve. Advances from FHLB - The estimated fair value of advances from FHLB is determined by discounting the future cash flows of each advance using a margin to the LIBOR curve. Other Borrowings - Other borrowings consists of repurchase agreements and Junior Subordinated Deferrable Interest Debentures (“the debentures”).The estimated fair value of the repurchase agreements is determined by discounting the future cash flows of each agreement using a margin to the LIBOR curve.The debentures have a variable rate structure, with the ability to redeem at par; therefore, the carrying value of the debentures approximates their estimated fair value. 14 5.Securities The following tables reflect the amortized cost, estimated fair value, and gross unrealized gains and losses of AFS and HTM securities at June 30, 2010 and September 30, 2009.The majority of the MBS and investment portfolios are composed of securities issued by U.S. GSEs. June 30, 2010 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value (Dollars in thousands) AFS: GSE debentures $ Municipal bonds Trust preferred securities MBS 30 HTM: GSE debentures Municipal bonds 43 MBS 1 44 $ September 30, 2009 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value (Dollars in thousands) AFS: GSE debentures $ Municipal bonds Trust preferred securities MBS HTM: GSE debentures Municipal bonds 40 MBS 72 $ 15 At June 30, 2010 and September 30, 2009, the MBS held within our portfolio were issued by Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation (“FHLMC”), or Government National Mortgage Association (“GNMA”), with the exception of $3.6 million and $4.6 million at those respective dates, which were issued by a private issuer.The following table presents the carrying value of the MBS in our portfolio by issuer: At June 30, 2010 September 30, 2009 (Dollars in thousands) FNMA $ $ FHLMC GNMA Private Issuer $ $ The following table presents the taxable and non-taxable components of interest income on investment securities for the three and nine months ended June 30, 2010 and 2009: For the Three Months Ended For the Nine Months Ended June 30, June 30, (Dollars in thousands) Taxable $ Non-taxable $ On a quarterly basis, management conducts a formal review of securities for the presence of an other-than-temporary impairment (“OTTI”).Management assesses whether an OTTI is present when the fair value of a security is less than its amortized cost basis at the balance sheet date.For such securities, OTTI is considered to have occurred if 1) the Company intends to sell the security, 2) if it is more likely than not the Company will be required to sell the security before recovery of its amortized cost basis, or 3) if the present value of expected cash flows is not sufficient to recover the entire amortized cost. 16 The following tables summarize the estimated fair value and gross unrealized losses of those securities on which an unrealized loss at June 30, 2010 and September 30, 2009 was reported and the continuous unrealized loss position for the twelve months prior to June 30, 2010 and September 30, 2009 or for a shorter period of time, as applicable. June 30, 2010 Less Than Equal to or Greater 12 Months Than 12 Months Estimated Unrealized Estimated Unrealized Count Fair Value Losses Count Fair Value Losses AFS: (Dollars in thousands) Trust preferred securities $ $ 1 $ $ MBS 2 28 4 2 2 $ $
